Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s amendment of 05 July 2022.  Claims 1-9 are pending and have been considered as follows.   

Response to Arguments/Amendments
The previous rejections of claims 1-9 under 35 USC § 103 are withdrawn in consideration of the claim amendments filed under AFCP 2.0.

Allowable Subject Matter
Claims 1-9 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Fujita et al. (US. Pub. No. 20180273031 A1) teaches a travel control method includes a detector that detects information on lane boundary lines of a lane around a subject vehicle as real boundary line information from an actual environment around the subject vehicle. The travel control method also includes integrating the real boundary line information and map boundary line information to generate integrated boundary line information. The map boundary line information is information on the lane boundary lines of the lane included in map information. The travel control method further includes outputting the generated integrated boundary line information.
Further, Hiestermann et al. (CN 101952688 A1) teaches detecting at least one object in the vicinity of a vehicle by a vehicle sensor and estimating characteristics about the object, the sensor is calibrated to the position of the vehicle by e.g. GPS, estimating a location of the sensed object from position and orientation estimates of the vehicle and of the measurements of the sensor; querying a map or image database by vehicle position or estimated sensed object location, the database allowing information to be retrieved for the objects, to extract the objects of the database for that position, comparing the sensed object with the extracted object using a comparison logic, and if such comparison is successful effecting either an adjustment of the GPS position of the vehicle, an adjustment of the position information for the extracted object of the database, or display the extracted, database-depicted object as a graphical image on a display of a navigation unit.
Further, Komori (JP 2018092483 A) teaches an object recognition device capable of reducing an erroneous detection of a target of a roadside object as a target within a lane of a preceding vehicle or the like. A control device (object recognition device) of an automatic driving system 1 detects an object existing in the vicinity of the own vehicle by a LIDAR (Laser Imaging Detection Ranging) and also by a millimeter wave radar. A lane marker adjacent to a road boundary is recognized, and a LIDAR's target detected by the LIDAR is narrowed down to an area inside the lane boundary line. Then, only when the radar's target detected by the millimeter wave radar overlaps an in-lane region of the LIDAR's target, it is determined that an object specified by the in-lane region of the LIDAR's target and the radar's target is an object located in the lane.
Further, Rentschler et al. (DE 102007034196 A1) teaches a method which involves determining an ideal number of measuring points based on a reference model, and determining plausibility measure of the foresight width by comparing the number of the actual detected measuring points and the ideal number of the measuring points. Measurement inaccuracy of the measuring points is detected to derive the plausibility measure.

In regards to independent claims 1, 8 and 9, Fujita, Hiestermann, Komori, and Rentschler, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(Regarding claim 1 and a measurement device)

               output reliability of the positional information of the measurement object indicating a center position of the measurement object existing in a predetermined range based on the point group information of points existing in the predetermined range, the predetermined range being determined based on a position of a movable body; and
estimate an own vehicle position based on the positional information of the measurement object and the center position of the measurement object, 
wherein the processor estimates the own vehicle position based on the center position weighted by the reliability

(Regarding claim 8 and a measurement method executed by a measurement device)

an output process configured to output reliability of the positional information of the measurement object indicating a center position of the measurement object existing in a predetermined range based on the point group information of points existing in the predetermined range, the predetermined range being determined based on a position of a movable body; and
an estimation process configured to estimate an own vehicle position based on the positional information of the measurement object and the center position of the measurement object, 
wherein the estimation of the own vehicle position is based on the center position weighted by the reliability

(Regarding claim 9 and a non-transitory computer-readable medium)

output reliability of the positional information of the measurement object indicating a center position of the measurement object existing in a predetermined range based on the point group information of points existing in the predetermined range, the predetermined range being determined based on a position of a movable body; and
estimate an own vehicle position based on the positional information of the measurement object and the center position of the measurement object, 
wherein the processor estimates the own vehicle position based on the center position weighted by the reliability



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-7 are allowed because they depend from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3666